department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years all years tax_exempt_and_government_entities_division number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly paz holly paz director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend x name of organization y name of company dear contact person identification_number contact number fax number employer_identification_number uil no we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you pass the operational_test of sec_501 of the code no for the reasons described below alternative issue if upon appeal it is determined that you are exempt under sec_501 of the code would you be described as a private_foundation under sec_509 of the code from the date of your formation and would you therefore be required to file annual returns on forms 990-pf rather than on forms 990-n yes for the reasons described below facts page of the form_1023 application states your organization x was formed as an unincorporated association on date as this is when the y company formally recognized you as an employee caucus group however the document entitled x original charter indicates you were formed on date you state you are a formal organization for y employees who are or who support gay lesbian bisexual or transgender persons you further state your mission is to offer support and visibility within the y company and beyond to its members and to provide an official point_of_contact between its membership and y as well as with other gay lesbian bisexual and transgender organizations external to the y company you also indicate having the y company become the employer of choice for individuals of the lesbian gay bisexual and transgender community where these individuals can work in a culture of equality and enjoy successful employment past achievements made by you and additionally listed in the activity narrative and in documentation included with the application include working with the y company to implement extended household healthcare benefits in assisting in adding sexual orientation into the company’s anti-discrimination policy in the granting of domestic partner benefits to lesbian gay bisexual and transgender and straight employees in canada in and the united_states in creating and deploying workplace guidelines to aid employees and their managers and becoming an advocate for lesbian gay bisexual and transgender employees who have experienced harassment in the workplace and in you joined the business coalition for domestic partner benefits tax equity your organizing document also lists documentation to support similar activities in your goals section as a result of your efforts within the y company you as well as the y company have received several forms of external recognition these include the y company being placed on several best places to work list for lesbian gay bisexual and transgender employees and have received several corporate leadership awards from your efforts specifically in and membership is primarily open to employees of the y company as these members have full voting privileges and must be in good standing with the y company membership is also open to those not employees of the y but these do not have voting privileges there are chapters of x that are organized by geographical area that engage in activities that support your mission and objectives you indicated in your application that the vast majority of your income since inception comes from the y company and there is no indication that you will receive any major income from an additional source s in the near future past expenses include conference expenses board meeting expenses community expenses operating_expenses and a one time board retreat the expenses listed are in line with activities as described during correspondence and further review of your activities it appeared you were similar to an organization that would qualify for exemption under sec_501 of the code you indicated that you were only interested in exemption under sec_501 and declined to apply under sec_501 law c law sec_501 of the code provides for the exemption from federal_income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_509 of the code states that the term ‘private foundation’ means a domestic or foreign organization described in sec_501 other than an organization described in sec_509 and sec_170 or one described in sec_509 sec_509 and sec_170 of the code provides that an organization is publicly supported if it normally receives at least one-third of its total support from governmental units direct or indirect_contributions from the general_public or a combination of these sources sec_509 of the code provides that an organization is publicly supported if it normally receives more than one third of its support from any combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of sec_513 of the code not including such receipts from any person or from any bureau or agency of a governmental_unit in excess of the greater of dollar_figure or percent of the organization's support in such taxable years or from disqualified persons as defined in sec_4946 of the code and normally not more than one-third of its support from gross_investment_income sec_4946 of the code provides in part that the term disqualified_person means with respect to a private_foundation a person who is a substantial_contributor to a foundation the term substantial_contributor as defined in sec_507 of the code means any person who contributed an aggregate amount of more than dollar_figure to the foundation if such amount is more than percent of the total contributions received by the foundation before the close of the taxable_year in which the contribution is received sec_1_170a-9 of the income_tax regulations provides that in determining whether or not such tests are met support from direct or indirect_contributions from the general_public includes contributions from an individual trust or corporation but only to the extent that the total contribution from a single such individual trust or corporation does not exceed percent of the organization's total support sec_1_501_c_3_-1 of the regulations states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt in revrul_59_6 1959_1_cb_121 a professional association was held not exempt under sec_501 where its educational program is only an incidental part of activities that had as a principal purpose the professional advancement of its members as a group an educational program must be conducted for exclusively educational_purposes with only incidental nonexempt purposes in revrul_69_175 1969_1_cb_149 an organization formed by parents of pupils attending a private school to provide school_bus transportation for its member children was found not to be exempt under sec_501 it was found in this ruling that when a group of individuals associate to provide a service for themselves they are serving a private rather than a public interest revrul_78_305 1978_2_cb_172 stated that an organization that was formed to educate the public about homosexuality in order to foster an understanding and tolerance of homosexuals and their problems qualified for exemption under sec_501 of the code membership in the organization described was not limited to the employees of a particular company in the church of the living tree v commissioner tc memo the tax_court upheld the service’s determination that the organization whose secondary purpose was the promotion of a for-profit industry was not described in sec_501 the service had determined that promotion of this industry was a substantial nonexempt purpose and that the organization provided benefit to the founder the court ruled that the organization had not carried its burden_of_proof to show the service's determination was erroneous in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number of importance of truly exempt purposes the court ruled that the activities engaged in by the organization were in part aimed at promoting the prosperity and standing of the business community and served a substantial private purpose c law sec_501 of the code provides for the exemption from federal_income_tax of labor organizations that have no net_earnings inuring to the benefit of any member and has as their objects the betterment of the conditions engaged in the pursuits of labor the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations a labor_organization is an association of workers who have combined to protect or promote the interests of its members by bargaining collectively with their employers to secure better working conditions wages and similar benefits the term includes labor unions councils and committees a labor_organization need not be a recognized labor_union revrul_76_31 1976_1_cb_157 stated that an organization formed by an association of teachers to improve its members’ professional abilities to secure for them better salaries and working conditions that sponsored seminars and courses for its members participated in conventions bargained collectively and processed grievances and kept its members informed of its activities through regular meetings and a newsletter qualified for exemption as a labor_organization under sec_501 application of law sec_501 of the code sets forth two main tests to qualify for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 you have failed the operational_test c law you do not satisfy the requirements of the operational_test of the regulations as you have not provided sufficient evidence that you are exclusively operated for any of the aforementioned purposes of sec_501 while revrul_78_305 does allow for an organization to conduct activities similar to your organization however the organization described in this ruling was formed to present this information to the general_public you are focused on presenting information collected to your members and to the y company you primarily advocate for y company employees thus not meeting the public interest requirement as listed in the regulations and as revrul_59_6 earlier explained if an organization’s educational activities are only incidental then the organization is not exempt under sec_501 of the code while you may conduct educational activities that would include certain members conducting workshops or conferences or being involved in annual charitable benefits these are still not your primary activities nor the purpose of your organization also as revrul_69_175 shows when an organization is formed to primarily benefit its members by providing a service for themselves this activity precludes exemption as well you were formed by members to act as a liaison or official point_of_contact between members and your employer y company thus providing a service to members while your membership may be open to individuals outside of the y company your activities are primarily focused on assisting those who are full and voting members and who are employees of the y company thus your activities are serving a private interest in addition in line with church of the living tree v commissioner tc memo you have stated in a performance excellence plan submitted with your application that your goals and objectives include increasing public awareness of the y company’s commitment to member employees grow awareness of the y company brand in the members community and assist the y company in regaining a leadership position in the members market you also stated that you took part in a job fair as representatives of the y company to enable the y company to demonstrate its diverse workforce as this court case indicated promotion of a for- profit industry and or business is a substantial nonexempt purpose and even as a secondary activity precludes exemption under sec_501 of the code furthermore as with the case involving the better business bureau of washington d c regardless of the number of truly exempt_activities the non-exempt purpose of your organization is too substantial to ignore especially when considering you are primarily funded by the y company additionally according to the financial information provided your organization would not qualify as a public charity within the meaning of sec_509 and sec_170 or sec_509 as stated in the law section of this letter an organization meeting the requirements of either of those sections as a public charity would need to receive a substantial amount of its support from a combination of sources as noted the vast majority of support received since your inception has been received from one source the y company see exhibit sec_1 and which show your percentage of public support fails to pass the applicable_requirements for classification as a publicly supported charity under sec_509 and sec_170 or sec_509 of the code c law based on the activities listed in your application you may qualify for exemption as an organization described under sec_501 of the code however as mentioned previously you declined to submit an application_for exemption under sec_501 of the code your activities are similar to those described in revrul_76_31 as a substantial amount of your activities are geared toward improving the conditions of members who are employees of the y company you work diligently in keeping your members informed on a variety of topics related to those issues providing written correspondence to all members and conducting regular meetings to provide feedback to both your membership and to the y company you even represent your members who may have experienced various issues in the workplace such as harassment or in developing policies for use by the y company for the benefit of your members as previously mentioned your organization does not have to be formally recognized as a labor_union to be exempt under sec_501 as a labor_organization applicant's position in a letter dated date to address our concerns of you meeting the requirements for sec_501 you stated that you work to assure that your members have equal employment and promotional opportunities within the company the letter also stated your educational purpose is to provide support and information to your members on lesbian gay bisexual and transgender issues in the workplace and provide feedback to the y company on their policies and procedures that may require review and updating your members meet monthly and hold an annual conference and your co-presidents represent you in meetings held by the y company diversity office you also included a performance plan that listed your goals as creating a great customer experience grow revenue’ improve profitability and cash flow’ and create a great employee experience you provided that these activities make you exclusively educational within the meaning of sec_501 of the internal_revenue_code this letter also stated you are being divided into local chapters and these chapters conduct charitable activities on their own in a letter dated date to address precedent and possible re-application under sec_501 as a labor_organization you declared that you did not wish to accept exemption under sec_501 as you felt your activities were in line with exemption for sec_501 and you provided additional documentation regarding your various chapters and what your members do outside of their connection with the y company your documentation shows how several of your members are involved in some charitable activities such as a clothing drive and a film festival however the letter continues to state that your members are involved in helping other organizations and their members see how the y company has dealt with various lesbian gay bisexual and transgender issues in the workplace other activities listed include participating in a job fair working with a local chamber of commerce and working with other organizations that share information and knowledge to human resource professionals from the private and public sector on how to advance lesbian gay bisexual and transgender equality you continue to state that you are primarily serving and assisting your primary members y company employees and ultimately the y company in a letter dated date in response to a phone conversation to discuss a basis for denial of the application as well as to address the organizational_test of your organizing document you submitted a copy of your amended charter bylaws changes made to your organizing document were not material and the organizational_test was not met at that time a letter dated date was issued in response to phone and written correspondence to further address the ramifications of not re-applying for exemption under sec_501 the still unaddressed organizational_test provide updated financial information additional membership and chapter information and address foundation classification issues you were also asked to provide your specific legal position on how you meet the requirements for exemption under sec_501 in your response you have stated that applying for exemption under sec_501 is not an option as this would result in you and your members violating the policies of the y company as the y company does not allow its employees to establish labor organizations no specific legal position was provided in this response however you do restate your primary focus to provide educational support to your members who are primarily employees of the y company provide feedback to the y company to support its development of policies and procedures for a diverse workforce and to share your findings with other organizations you also included an internal guide provided by the y company that supports this as well this response included amended charter bylaws to meet the organizational_test and additional financial information as requested you stated that while you are currently funded by the y company with exemption under sec_501 you would attempt to receive other sources of funding outside of the y company the internal guide previously mentioned does allow for this the amended charter bylaws also provided information regarding chapters response to applicant’s position your stated primary purpose is to offer support and visibility within the y company and beyond to its members and to provide an official point_of_contact between its membership and the y company you primarily conduct several activities for those who are full members and employees in good standing with the y company while membership to you is open to individuals not associated with the y company these associate members are not the primary recipients of your activities your activities consist of acting as a liaison or official point_of_contact between member employees to address concerns within the y company assure that your members have equal employment and promotional opportunities within the y company enhancing professional development and mentoring of the membership and ultimately increase public awareness of your employer the y company which is a for-profit entity these activities are not exempt_activities under sec_501 of the code while you and your members may be involved in some educational and charitable activities this benefit is incidental to the benefits afforded to your primary membership and the employer of your members the y company based on the facts provided we hold that you do not meet the operational_test for exemption under sec_501 of the code and you are serving a private rather than a public interest a substantial part of your activities are not in furtherance of an exempt_purpose under sec_501 of the code conclusion in addition your organization would not qualify as a public charity within the meaning of sec_509 and sec_170 or sec_509 therefore if upon appeal you are determined to be exempt under sec_501 you would be described as a private_foundation and responsible for filing form_990-pf annually protest rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found in publication these items include n o p n o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted ail of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert chot robert choi director exempt_organizations rulings agreements enclosures exhibit sec_1 and publication
